Exhibit 10.2

 

Employee Stock Option Agreement

 

This Employee Stock Option Agreement (the “Agreement”), by and between Envision
Healthcare Holdings, Inc., a Delaware corporation (the “Company”), and the
Employee whose name is set forth on Exhibit A hereto, is being entered into
pursuant to the Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan
(the “Plan”) and is dated as of the date it is accepted and agreed to by the
Employee in accordance with Section 7(n).  Capitalized terms that are used but
not defined herein shall have the respective meanings given to them in the Plan.

 

The Company and the Employee hereby agree as follows:

 

Section 1.                                           Grant of Options

 

(a)                                                 Confirmation of Grant.  The
Company hereby evidences and confirms, effective as of the date set forth on
Exhibit A hereto (the “Grant Date”), its grant to the Employee of the number of
options to purchase Shares as set forth on Exhibit A hereto (the “Options”),
subject to adjustment pursuant to the Plan.  The Options are not intended to be
incentive stock options under the Code.  This Agreement is entered into pursuant
to, and the terms of the Options are subject to, the terms of the Plan.

 

(b)                                                 Option Price.  The Option
Price for each Share covered by the Options is the price set forth on Exhibit A
hereto.

 

Section 2.                                           Vesting and Exercisability

 

(a)                                                 Vesting.  Except as
otherwise provided in Section 5 or 2(b), the Options shall become vested, if at
all, in the percentage(s), and on the vesting date(s) set forth on the Exhibit A
hereto (each, a “Vesting Date”); provided that if the Employee’s employment with
the Company is terminated by reason of the Employee’s death or Disability
(either a “Special Termination”), any Options held by the Employee shall
immediately vest as of the effective date of such Special Termination.

 

(b)                                                 Discretionary Acceleration. 
The Administrator, in its sole discretion, may accelerate the vesting or
exercisability of all or a portion of the Options, at any time and from time to
time.

 

(c)                                                  Exercise.  Once vested in
accordance with the provisions of this Agreement, the Options may be exercised
at any

 

--------------------------------------------------------------------------------


 

time and from time to time prior to the date such Options terminate pursuant to
Section 3.  Options may only be exercised with respect to whole shares of
Company Common Stock and must be exercised in accordance with Section 4.

 

(d)                                                 No Other Accelerated
Vesting.  The vesting and exercisability provisions set forth in this Section 2
or in Section 5, or expressly set forth in the Plan, shall be the exclusive
vesting and exercisability provisions applicable to the Options and shall
supersede any other provisions relating to vesting and exercisability, unless
such other such provision expressly refers to the Plan by name and this
Agreement by name and date.

 

Section 3.                                           Termination of Options

 

(a)                                                 Normal Termination Date. 
Unless earlier terminated pursuant to Section 3(b) or Section 5, the Options
shall terminate on the tenth anniversary of the Grant Date (the “Normal
Termination Date”), if not exercised prior to such date.

 

(b)                                                 Early Termination.  If the
Employee’s employment with the Company terminates for any reason, any Options
held by the Employee that have not vested before the effective date of such
termination of employment (determined without regard to any statutory or deemed
or express contractual notice period) or that do not become vested on such date
in accordance with Section 2 shall terminate immediately upon such termination
of employment and, if the Employee’s employment is terminated for Cause, all
Options (whether or not then vested or exercisable) shall automatically
terminate immediately upon such termination.  All vested Options held by the
Employee following the effective date of a termination of employment shall
remain exercisable until the first to occur of (i) the 90th day following the
effective date of the Employee’s termination of employment (or the 180th day in
the case of a Special Termination or 12 months in the case of the Employee’s
retirement after having attained an age of 55 years or more and completed at
least 10 years of service as an Employee) (in each case, determined without
regard to any statutory or deemed or express contractual notice period),
(ii) the Normal Termination Date or (iii) the cancellation of the Options
pursuant to Section 5, and if not exercised within such period the Options shall
automatically terminate upon the expiration of such period.  If on the first
date of the periods set forth in Section 3(b)(i) the Option is not exercisable
solely due to any of the restrictions set

 

2

--------------------------------------------------------------------------------


 

forth in Section 4(b)(A), (B) or (C), the Option will not expire until the
earlier of the Normal Termination Date or 90 days following the first date on
which exercise of the Option ceases to be barred by any such restriction.

 

Section 4.                                           Manner of Exercise

 

(a)                                                 General.  Subject to such
reasonable administrative regulations as the Administrator may adopt from time
to time, the exercise of vested Options by the Employee shall be pursuant to
procedures contained in the Plan and such other procedures established by the
Administrator from time to time and shall include the Employee specifying in
writing the proposed date on which the Employee desires to exercise a vested
Option (the “Exercise Date”), the number of whole shares with respect to which
the Options are being exercised (the “Exercise Shares”) and the aggregate Option
Price for such Exercise Shares (the “Exercise Price”), or such other or
different requirements as may be specified by the Administrator.  On or before
any Exercise Date, at the Company’s request, the Company and the Employee shall
enter into a Subscription Agreement that establishes the rights and obligations
of the Company and the Employee relating to the Exercise Shares, in the form
then customarily used by the Company under the Plan for such purpose.  Unless
otherwise determined by the Administrator, (i) on or before the Exercise Date
the Employee shall deliver to the Company full payment for the Exercise Shares
in United States dollars in cash, or cash equivalents satisfactory to the
Company, in an amount equal to the Exercise Price plus any required withholding
taxes or other similar taxes, charges or fees, or, pursuant to a broker-assisted
exercise program established by the Company, the Employee may exercise vested
Options by an exercise and sell procedure (cashless exercise) in which the
Exercise Price (together with any required withholding taxes or other similar
taxes, charges or fees) is deducted from the proceeds of the exercise of an
Option and (ii) the Company shall register the issuance of the Exercise Shares
on its records (or direct such issuance to be registered by the Company’s
transfer agent).  The Administrator may require the Employee to furnish or
execute such other documents as the Administrator shall reasonably deem
necessary (i) to evidence such exercise or (ii) to comply with or satisfy the
requirements of the Securities Act, applicable state or non-U.S. securities laws
or any other law.

 

3

--------------------------------------------------------------------------------


 

(b)                                                 Restrictions on Exercise. 
Notwithstanding any other provision of this Agreement, the Options may not be
exercised in whole or in part, (A) unless all requisite approvals and consents
of any governmental authority of any kind shall have been secured, (B) unless
the purchase of the Exercise Shares shall be exempt from registration under
applicable U.S. federal and state securities laws, and applicable non-U.S.
securities laws, or the Exercise Shares shall have been registered under such
laws, (C) at any time that exercise of the Option would violate the Company’s
insider trading policy and unless, if applicable, the Employee has obtained
pre-trading clearance for the exercise and (D) unless all applicable U.S.
federal, state and local and non-U.S. tax withholding requirements shall have
been satisfied.  The Company shall use its commercially reasonable efforts to
obtain any consents or approvals referred to in clause (A) of the preceding
sentence, but shall otherwise have no obligations to take any steps to prevent
or remove any impediment to exercise described in such sentence.

 

Section 5.                                           Change in Control.

 

(a)                                                 Except as set forth in this
Section 5 or as otherwise provided by the Administrator, and notwithstanding
Section 14.2 of the Plan, a Change in Control shall not accelerate the vesting
or exercisability of the Options.

 

(b)                                                 In the event that (x) a
Change in Control is consummated and (y) within the 24-month period following
the Change in Control the Employee’s employment is terminated by the Company or
its Subsidiary without Cause or the Employee terminates his or her employment
for Good Reason, all then outstanding Options shall be vested as of the
effective date of such termination of employment.

 

Section 6.                                           Certain Definitions.  As
used in this Agreement, capitalized terms that are not defined herein have the
respective meaning given in the Plan, and the following additional terms shall
have the following meanings:

 

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

4

--------------------------------------------------------------------------------


 

“Company” means Envision Healthcare Holdings, Inc., provided that for purposes
of determining the status of Employee’s employment with the “Company,” such term
shall include the Company and/or any of its Subsidiaries that employ the
Employee.

 

“Employee” means the grantee of the Options, whose name is set forth on
Exhibit A hereto; provided that for purposes of Section 4 and Section 7,
following such person’s death “Employee” shall be deemed to include such
person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Good Reason” means, unless otherwise specified in the Employee’s employment
agreement with the Company or its Subsidiary, the actual occurrence (as opposed
to advance notice), without the Employee’s consent, of:  (1) a material adverse
change in the reporting line of the Employee from that in effect immediately
prior to such change; (2) a material reduction in the Employee’s base salary,
unless the Company makes an across the board reduction that applies to all
similarly-situated employees; or (3) a relocation of the Employee’s primary work
location to a distance of more than 50 miles from its location as of immediately
prior to such change; provided, however, in all cases, the Employee must
(x) give the Company written notice of the occurrence of the Good Reason event
within 30 days of becoming aware of such occurrence, (y) give the Company thirty
30 days to cure such occurrence and (z) terminate his or her employment within
30 days after the expiration of the Company’s cure period.

 

“Grant Date” has the meaning given in Section 1(a), which is the date on which
the Options are granted to the Employee.

 

“Normal Termination Date” has the meaning given in Section 3(a).

 

“Option” means the right granted to the Employee hereunder to purchase one share
of Company Common Stock for a purchase price equal to the Option Price subject
to the terms of this Agreement and the Plan.

 

“Option Price” means, with respect to each share of Company

 

5

--------------------------------------------------------------------------------


 

Common Stock covered by an Option, the purchase price specified in
Section 1(b) for which the Employee may purchase such share of Company Common
Stock upon exercise of an Option.

 

“Plan” means the Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan,
as amended from time to time.

 

“Special Termination” has the meaning given in Section 2(a).

 

Section 7.                                           Miscellaneous.

 

(a)                                                 Withholding.  The Company or
one of its Subsidiaries shall require the Employee to satisfy any applicable
U.S. federal, state and local and non-U.S. tax withholding or other similar
charges or fees that may arise in connection with the grant, vesting, exercise
or purchase of the Options.

 

(b)                                                 No Rights as Stockholder; No
Voting Rights.  The Employee shall have no rights as a stockholder of the
Company with respect to any shares covered by the Options until the exercise of
the Options and delivery of the shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the delivery of
the shares.  Any shares delivered in respect of the Options shall be subject to
any Subscription Agreement, which the Company may require the Employee to accept
and agree to as a condition of the issuance and delivery of those shares.

 

(c)                                                  No Right to Continued
Employment.  Nothing in this Agreement shall be deemed to confer on the Employee
any right to continue in the employ of the Company or any Subsidiary, or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate such employment at any time.

 

(d)                                                 Nature of Award.  This award
of Options and any delivery or payment in respect thereof constitutes a special
incentive payment to the Employee and shall not be taken into account in
computing the amount of salary or compensation of the Employee for the purpose
of determining any retirement, death or other benefits under (x) any retirement,
bonus, life insurance or other employee benefit plan of the Company, or (y) any
agreement between the Company and the Employee, except as such plan or agreement
shall otherwise expressly provide.

 

(e)                                                  Non-Transferability of
Options.  The Options may be

 

6

--------------------------------------------------------------------------------


 

exercised only by the Employee, or, following the Employee’s death, by his
designated beneficiary or by his estate in the absence of a designated
beneficiary.  The Options are not assignable or transferable, in whole or in
part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or with the Company’s consent.

 

(f)                                                   Forfeiture of Awards.  The
Options granted hereunder (and gains earned or accrued in connection therewith)
shall be subject to such generally applicable policies as to forfeiture and
recoupment (including, without limitation, upon the occurrence of material
financial or accounting errors, financial or other misconduct or Competitive
Activity) as may be adopted by the Administrator or the Board from time to time
and communicated to the Employee, and are otherwise subject to forfeiture or
disgorgement of profits as provided by the Plan.

 

(g)                                                  Consent to Electronic
Delivery.  By entering into this Agreement and accepting the Options evidenced
hereby, the Employee hereby consents to the delivery of information (including,
without limitation, information required to be delivered to the Employee
pursuant to applicable securities laws) regarding the Company and its
Subsidiaries, the Plan, this Agreement and the Options via Company website or
other electronic delivery.

 

(h)                                                 Binding Effect; Benefits. 
This Agreement shall be binding upon and inure to the benefit of the parties to
this Agreement and their respective successors and assigns.  Nothing in this
Agreement, express or implied, is intended or shall be construed to give any
person other than the parties to this Agreement or their respective successors
or assigns any legal or equitable right, remedy or claim under or in respect of
any agreement or any provision contained herein.

 

(i)                                                     Waiver; Amendment.

 

(i)                                     Waiver.  Any party hereto or beneficiary
hereof may by written notice to the other parties (A) extend the time for the
performance of any of the obligations or other actions of the other

 

7

--------------------------------------------------------------------------------


 

parties under this Agreement, (B) waive compliance with any of the conditions or
covenants of the other parties contained in this Agreement and (C) waive or
modify performance of any of the obligations of the other parties under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party or beneficiary, shall be deemed to constitute a waiver
by the party or beneficiary taking such action of compliance with any
representations, warranties, covenants or agreements contained herein.  The
waiver by any party hereto or beneficiary hereof of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by a party or beneficiary to exercise any right
or privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.

 

(ii)                                  Amendment.  This Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Employee and the Company.

 

(j)                                                    Assignability.  Neither
this Agreement nor any right, remedy, obligation or liability arising hereunder
or by reason hereof shall be assignable by the Company or the Employee without
the prior written consent of the other party.

 

(k)                                                 Applicable Law.  This
Agreement shall be governed by and construed in accordance with the law of the
State of Delaware regardless of the application of rules of conflict of law that
would apply the laws of any other jurisdiction.

 

(l)                                                     Waiver of Jury Trial. 
Each party hereby waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding arising out of this Agreement or any transaction contemplated
hereby.  Each party (i) certifies that no representative, agent or attorney of
any other party has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other parties have been induced to enter into
the Agreement by, among other things, the mutual waivers and certifications in
this section.

 

8

--------------------------------------------------------------------------------


 

(m)                                             Section and Other
Headings, etc.  The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.  Unless otherwise indicated, section and exhibit references
in this Agreement refer to this Agreement.

 

(n)                                                 Acceptance of Options and
Agreement.  The Employee has indicated his or her consent and acknowledgement of
the terms of this Agreement pursuant to the instructions provided to the
Employee by or on behalf of the Company.  The Employee acknowledges receipt of
the Plan, represents to the Company that he or she has read and understood this
Agreement and the Plan, and, as an express condition to the grant of the Options
under this Agreement, agrees to be bound by the terms of both this Agreement and
the Plan.  The Employee and the Company each agrees and acknowledges that the
use of electronic media (including, without limitation, a clickthrough button or
checkbox on a website of the Company or a third-party administrator) to indicate
the Employee’s confirmation, consent, signature, agreement and delivery of this
Agreement and the Options is legally valid and has the same legal force and
effect as if the Employee and the Company signed and executed this Agreement in
paper form.  The same use of electronic media may be used for any amendment or
waiver of this Agreement.

 

9

--------------------------------------------------------------------------------


 

Exhibit A to
 Employee Stock Option Agreement

 

Employee:

                       

 

 

 

 

Grant Date:

         , 201      

 

 

 

 

Options granted hereby:

                       

 

 

 

 

Option Price:

                       

 

 

Vesting Date

 

Percentage
Vesting
on such Vesting
Date

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------